Citation Nr: 1009368	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.

3. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In an October 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
residuals of a back injury.

In an August 2009 rating decision, the RO granted the Veteran 
an increased, 40 percent disability rating for his bilateral 
hearing loss, effective April 30, 2009.   The Veteran has 
continued his appeal for a higher disability rating for his 
bilateral hearing loss.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

The RO, in the aforementioned August 2009 rating decision 
denied the Veteran's claim of entitlement to an increased 
disability rating for bilateral hearing loss.  In a statement 
received in November 2009, the Veteran continued to assert 
that he was entitled to an increased disability rating for 
his bilateral hearing loss.  This statement may be reasonably 
construed as expressing disagreement with the RO's August 
2009 rating decision granting a 40 percent disability 
evaluation, and the Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the 
RO's decision.  As such, this claim must be remanded to the 
RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
Veteran also must be given an opportunity to perfect an 
appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

With regard to the Veteran's claim of entitlement to service 
connection for residuals of a back injury, the Board observes 
that the Veteran reported that he received treatment related 
to this disability at the La Jolla, California VA Medical 
Center (VAMC).  The Board acknowledges that the RO obtained 
medical records from the San Diego VAMC, dated through April 
2009, but points out that treatment records for April 2009 to 
the present, as reported by the Veteran have not been 
associated with his claims file.  These records may contain 
important medical evidence or confirmation of the Veteran's 
assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that the Veteran has not been provided with a 
VA examination in order to determine whether his current back 
disability is related to his service.  In this regard, the 
Board acknowledges that the Veteran's service treatment 
records, including his separation examination, do not show a 
back injury or chronic lumbar spine disability.  
Nevertheless, the Veteran has been treated for degenerative 
joint disease of the lumbar spine and related low back pain.   
In addition, the Board notes that the Veteran claims that he 
had an acute injury during service, during the invasion of 
Okinawa.  While the injury was not shown in his service 
treatment records, the Veteran's personnel records confirm 
that he was at Okinawa.  In this regard, the Board notes that 
38 U.S.C.A. § 1154(b) can be used to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, but 
cannot be used to link the claimed disorder etiologically to 
a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  See also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the Veteran's arthritis of the lumbar spine.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

The Board notes that, in November 2009, the Veteran submitted 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  However, this claim has 
not yet been adjudicated by the RO.  The disposition of the 
Veteran's claims of entitlement to service connection for 
residuals of a back injury, as well as his claim for an 
increased disability rating for his service-connected 
bilateral hearing loss, could potentially impact 
the disposition of the claim of entitlement to a TDIU, and 
vice versa.  See Norris v. West, 12 Vet. App. 413 (1999).  
When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  See Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue and if 
the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand 
that issue.  See also, Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


	(CONTINUED ON NEXT PAGE)




(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued a 
statement of the case with respect to the 
issues of entitlement to an increased 
rating for bilateral hearing loss.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this matter to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

2.  Obtain complete records of the 
Veteran's treatment at the La Jolla VA 
Medical Center in California, including 
all hospitalization reports.  If these 
records are unavailable, simply do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The RO should schedule the Veteran 
for a VA spine examination to determine 
the nature and etiology of his 
degenerative disc disease of the cervical 
and lumbar spines, including whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current degenerative joint disease of the 
lumbar spine, is related to his service 
in the military, to include any alleged 
injuries during his period of military 
service.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Following completion of the 
aforementioned development, the RO must 
also adjudicate the Veteran's 
inextricably intertwined TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The Veteran must be advised that a timely 
notice of disagreement, and substantive 
appeal (e.g., a VA Form 9) concerning the 
TDIU issue must be received in order to 
invoke the Board's appellate 
consideration.  If, and only if, the 
Veteran submits a timely substantive 
appeal concerning the TDIU claim, 
following issuance of a statement of the 
case, should this additional issue be 
forwarded to the Board for appellate 
consideration.  

5.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for residuals of a back injury 
with application of all appropriate laws 
and regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including evidence 
obtained as a result of this remand.  If 
the claim on appeal remains denied, the 
appellant and his representative should 
be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



